Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 23 December 2021 has been entered. Claims 1, 3-6, 8-12, and 14-20 are pending. See the Election/Restrictions section below for a discussion of claims 8-11 and 19-20 no longer being withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 23 December 2021 has been considered and is persuasive in view of the amendments to claims 1 and 12 also made on 23 December 21. The traverse is persuasive because each of claims 1 and 12 recites a special technical feature that makes a contribution over the art (at least as best as can be determined in view of the issues raised under 35 USC 112(b) as discussed below). Therefore, the requirement has been withdrawn. 
The requirement may, however, be reinstated in the event the Applicant amends claims 1 and/or 12 to no longer include a special technical feature that makes a contribution over the art.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as acknowledged at paragraphs 28 and 29 of the present specification.  See MPEP § 608.02(g).  
The drawings are objected to because each of Figs. 4-5 includes the reference characters 25, 251, and 252 and Fig. 6 includes the reference characters 25, 253, and 254 without any lead lines such 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The drawings – in particular, Fig. 6 – only show the second mass sensing assembly disposed on the first conveying belt as recited in claim 8. Therefore, the second mass sensing assembly being “fixed inside the second machine table” as required by claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because includes a phrase which can be implied, in particular “The present invention provides …” at line 1. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 recites, “a sensed data” at line 11 and “a sensed data” at line 14. To better indicate that two of the sensed data are being introduced, the claim should introduce the two of the sensed data with unique names, such as “a first sensed data” and “a second sensed data”.
Claim 10 twice recites “the measured distance”. This recitation should avoid adding a new descriptor – i.e., “measured” – to the name of the previously introduced “distance”. 
Claim 12 recites, “a sensed data” at line 11 and “a sensed data” at line 14. To better indicate that two of the sensed data are being introduced, the claim should introduce the two of the sensed data with unique names, such as “a first sensed data” and “a second sensed data”.
Claim 12 includes two periods at the final line and the third to final line. The earlier of these two periods should be deleted.
Appropriate correction is required.
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a cutting member configured to cut the first panel to obtain a second panel” as recited in claim 1  (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting” and “configured to cut the first panel”; third, the generic placeholder is not modified by 
“a residue pinching member configured to pinch off residual material on the second panel and have the residual material dropped onto a second conveying belt” as recited in claim 1  (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “residue pinching” and “configured to pinch off residual material”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “residue pinching” preceding the generic placeholder describes the function, not the structure, of the member);
“a first mass sensing assembly” as recited in claim 1  (first, “assembly” is a generic placeholder for “means” because ‘assembly’ does not imply any particular structure; second, the generic placeholder is modified by the functional language “mass sensing” and “configured to sense the mass change of the residual material”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “mass sensing” preceding the generic placeholder describes the function, not the structure, of the assembly);
“a first feedback assembly” as recited in claim 1 (first, “assembly” is a generic placeholder for “means” because ‘assembly’ does not imply any particular structure; second, the generic placeholder is modified by the functional language “configured to prompt according to the sensed data”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the 
“a second mass sensing assembly” as recited in claim 1 (first, “assembly” is a generic placeholder for “means” because ‘assembly’ does not imply any particular structure; second, the generic placeholder is modified by the functional language “mass sensing” and “configured to sense a mass change of the second panel”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “mass sensing” preceding the generic placeholder describes the function, not the structure, of the assembly);
“a second feedback assembly” as recited in claim 1 (first, “assembly” is a generic placeholder for “means” because ‘assembly’ does not imply any particular structure; second, the generic placeholder is modified by the functional language “configured to … prompt according to the mass change of the residual material”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “second feedback” preceding the generic placeholder describes the function, not the structure, of the assembly – i.e., the function is providing feedback);
“an input assembly” as recited in claim 4
“a control assembly” as recited in claim 5 (first, “assembly” is a generic placeholder for “means” because ‘assembly’ does not imply any particular structure; second, the generic placeholder is modified by the functional language “configured to stop the first conveying belt from moving”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “control” preceding the generic placeholder describes the function, not the structure, of the assembly – i.e., the function is controlling the first conveying belt);
“an auxiliary cutting member” configured to cut residual material as recited in claim 6  (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting” and “configured to cut residual material”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the member);
“a distance measuring assembly” as recited in claim 10 (first, “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “distance measuring” and “configured to measure a distance between the residual material and the distance measuring assembly and transmit the measured distance to the third feedback assembly”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function);
“a third feedback assembly” as recited in claim 10 (first, “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “prompts according to the measured distance”; third, the 
“a cutting member” as recited in claim 12  (see the discussion of a similar recitation in claim 1, noting that the “cutting member” in claim 12 performs the function of cutting the first panel to obtain the second panel);
“a residue pinching member” as recited in claim 12  (see the discussion of a similar recitation in claim 1, noting that the “residue pinching member” in claim 12 performs the function of pinching off residual material on the second panel);
“a first mass sensing assembly” as recited in claim 12  (see the discussion of a similar recitation in claim 1);
“a first feedback assembly” as recited in claim 12  (see the discussion of a similar recitation in claim 1);
“a second mass sensing assembly” as recited in claim 12  (see the discussion of a similar recitation in claim 1);
“a second feedback assembly” as recited in claim 12  (see the discussion of a similar recitation in claim 1);
“an input assembly” as recited in claim 16  (see the discussion of a similar recitation in claim 4, where the input assembly performs the function of transmitting the first default data);
“a control assembly” as recited in claim 17  (see the discussion of a similar recitation in claim 5, where the control assembly performs the function of stopping the first conveying belt);
“an auxiliary cutting assembly” as recited in claim 18 
“a distance measuring assembly” as recited in claim 19 (first, “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “to measure a distance between the residual material and the distance measuring assembly and transmit the measured distance to a third feedback assembly”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function); and
“a third feedback assembly” as recited in claim 19 (first, “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “prompt according to the measured distance”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note in regards to “a sensing member” as recited in claims 1 and 12, the sensing member is interpreted as including the structures of the first mass sensing assembly, the first feedback assembly, the second mass sensing assembly, and the second feedback assembly, such that “a sensing member” is not itself interpreted under 35 USC 112(f) due to the inclusion of these structures.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended 23 December 2021 introduces new matter. Claim 1 as amended requires that the sensing member comprises “a first mass sensing assembly, a first feedback assembly, a second mass sensing assembly, and a second feedback assembly”. However, no sensing member that includes both (1) the first mass sensing assembly and the first feedback assembly, and (2) the second mass sensing assembly and the second feedback assembly was described in the application as originally filed. only the first mass sensing assembly and the first feedback assembly, and Fig. 6 shows an embodiment where the device includes only the second mass sensing assembly and the second feedback assembly. No originally filed drawing includes both (1) the first mass sensing assembly and the first feedback assembly, and (2) the second mass sensing assembly and the second feedback assembly in a single figure. Finally, the claims as originally filed do not include any individual claim that requires both (1) the first mass sensing assembly and the first feedback assembly, and (2) the second mass sensing assembly and the second feedback assembly. Therefore, the inclusion of both (1) the first mass sensing assembly and the first feedback assembly, and (2) the second mass sensing assembly and the second feedback assembly in claim 1 introduces new matter. 
Regarding claim 1, the claim limitations "a cutting member", "a first mass sensing assembly", "a second mass sensing assembly", and "a second feedback assembly" are interpreted under 35 USC 112(f) as explained above and are each rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. Therefore, claim 1 lacks adequate written description as a result of each of the above quoted limitations.
Regarding claims 4 and 16, the claim limitation "an input assembly" is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the corresponding 
Regarding claims 5 and 17, the claim limitation “a control assembly" is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. Therefore, claims 5 and 17 lack adequate written description as a result of each of the above quoted limitations.
Regarding claims 6 and 18, the claim limitation “an auxiliary cutting member" is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. Therefore, claims 6 and 18 lack adequate written description as a result of each of the above quoted limitations.
Regarding claims 10 and 19, the claim limitation "a distance measuring assembly" is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the 
Regarding claims 10 and 19, the claim limitation "a third feedback assembly" is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. Therefore, claims 10 and 19 lack adequate written description as a result of each of the above quoted limitations.
Claim 12 as amended 23 December 2021 introduces new matter. Claim 12 as amended requires that the sensing member comprises “a first mass sensing assembly, a first feedback assembly, a second mass sensing assembly, and a second feedback assembly”. As explained above in regards to claim 1, the inclusion of both (1) the first mass sensing assembly and the first feedback assembly, and (2) the second mass sensing assembly and the second feedback assembly is new matter.
Regarding claim 12, the claim limitations "a cutting member", "a first mass sensing assembly", "a second mass sensing assembly", and "a second feedback assembly" are interpreted under 35 USC 112(f) as explained above and are each rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-
Claims 1, 3-6, 8-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As an initial matter, all rejections under 35 USC 112(b) resulting from an interpretation of a claim limitation under 35 USC 112(f) are grouped together at the conclusion of this section, such that the claims are not addressed solely in numeric order.
Claim 1 at lines 5-6 recites, “a residue pinching member configured to pinch off residual material on the second panel and have the residual material dropped onto a second conveying belt”. This recitation is indefinite because it is unclear whether the ‘second conveying belt’ is being expressly claimed. In one interpretation, the above quoted recitation is merely describing the configuration of the residue pinching member. In this interpretation, the second conveying belt is not required, but instead the residue pinching member must have a configuration that allows the residue pinching member to drop residual material onto an unclaimed second conveying belt. In another interpretation, however, the claim requires the second conveying belt, and the residue pinching member must be configured to drop the residual material onto the claimed second conveying belt. If the Applicant intends the claimed device to require the second conveying belt, the examiner suggests explicitly introducing “a sensed conveying belt” as its own line in the claim, prior to describing the configuration of the residue pinching member.
a variation or a deviation, such that a “change” requires a comparison of two values to determine whether a “change” has occurred. The plain and ordinary meaning of a “mass change”, therefore, requires a comparison of two masses to determine whether a change has taken place. Interpretation the recitation of “sense a mass change of the residual material” in view of the present specification, however, it does not appear that the Applicant intends a “mass change” to have the term’s plain and ordinary meaning because the mass of the residual material is only sensed one time. It is unclear how a single mass sensing can provide a “mass change of the residual material”, rendering claim 1 indefinite. For example, it is unclear whether the limitation “sense a mass change of the residual material” can be satisfied by sensing the mass of the residual material a single time, even though such a measurement only determines a mass of the residual material as opposed to a mass change of the residual material. The problem with this interpretation, despite the interpretation appearing consistent with the present specification, is that it essentially ignores the word “change” in the phrase “mass change”. As a result, claim 1 is indefinite.
Claim 1 at line 13 recites, “sense a mass change of the second panel”. This recitation is indefinite because it is unclear what is required to sense a ‘mass change’ for the same reasons as explained above. 
Claim 1 at lines 14-16 recites, “the second feedback assembly is configured to determine the mass change of the residual material according to the sensed data and prompt according to the mass change of the residual material” (emphasis added). This recitation is indefinite because two of the “sensed data” have previously been introduced (see lines 11 and 14, where one of the sensed data is transmitted by the first feedback assembly and another of the sensed data is transmitted by the second feedback assembly), and it is unclear which of these two sensed data is referred to by the recitation of “the sensed data”. The fact that the second feedback assembly determines the mass change of the residual material suggests that the sensed data transmitted by the first feedback assembly is being described, noting that the second mass assembly is configured to sense a mass change of the second panel. On the other hand, “the sensed data” could be interpreted as referring to both of the previously introduced sensed data (rather than just one of the sensed data). Thus, claim 1 is indefinite because it is unclear what of the two sensed data is referred to by “the sensed data”.
Claim 3 recites, “the sensed data”. This recitation is indefinite because two of the ‘sensed data’ are introduced in claim 1. It is unclear what one of the sensed data is referred to in claim 3, or whether claim 3 intends to refer to both or either of the sensed data. 
Claim 12 at line 7 recites, “sense a mass change of the residual material”. This recitation is indefinite in view of the present specification because it is unclear what is required to sense a ‘mass change’ of the residual material. See the discussion above in regards to claim 1 for additional explanation regarding why sensing a ‘mass change’ is indefinite.
Claim 12 at line 13 recites, “sense a mass change of the second panel”. This recitation is indefinite because it is unclear what is required to sense a ‘mass change’ for the same reasons as explained above. 
Claim 12 at lines 14-16 recites, “the second feedback assembly is configured to determine the mass change of the residual material according to the sensed data and prompt according to the mass change of the residual material” (emphasis added). This recitation is indefinite because two of the “sensed data” have previously been introduced (see lines 11 and 14, where one of the sensed data is transmitted by the first feedback assembly and another of the sensed data is transmitted by the second feedback assembly), and it is unclear which of these two sensed data is referred to by the recitation of “the sensed data”. The fact that the second feedback assembly determines the mass change of the residual material suggests that the sensed data transmitted by the first feedback assembly is being described, noting that the second mass assembly is configured to sense a mass change of the second panel. On the other hand, “the sensed data” could be interpreted as referring to both of the previously introduced sensed data (rather than just one of the sensed data). Thus, claim 12 is indefinite because it is unclear what of the two sensed data is referred to by “the sensed data”.
	Claim 15 recites, “the sensed data”. This recitation is indefinite because more than one sensed data is previously introduced, such that the particular sensed data referred to by “the sensed data” is indefinite. The recitation “the sensed data” could refer to any of a particular sensed data, either of the sensed data, and both of the sensed data. 
Each of claim limitations "a cutting member", "a first mass sensing assembly", "a second mass sensing assembly", and "a second feedback assembly" as recited in claims 1 and 12; "an input assembly" as recited in claims 4 and 16; “a control assembly" as recited in claims 5 and 17; “an auxiliary cutting member" as recited in claims 6 and 18; “a distance measuring assembly” as recited in claims 10 and 19; and “a third feedback assembly” as recited in claims 10 and 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, for each of these limitations, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description only describes each of these features using the same language as recited in the claims (i.e., non-structural language including ‘member’ or ‘assembly’). The written description does not disclose any particular structure of for any of these limitations. Further, the drawings only show these features schematically, such the drawings cannot be relied upon for a disclosure of corresponding structures. In regards to the recitations of “a cutting member” and “an auxiliary cutting member”, in view of the fact that the drawings are schematics, one or ordinary skill in the art would understand the drawings as not showing any particular structures of these cutting members, despite the somewhat knife-like appearance of the cutting member and auxiliary cutting member in the drawings. Not only that, but the illustrated ‘cutting members’ are not shown in sufficient detail for performing the entire recited functions. For example, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims Not Subject to Prior Art Rejection
No prior art rejection of claims 1, 3-6, 8-12, and 14-20 is made in the present action. For example, each of the combinations of reference cited in the Requirement for Restriction mailed 5 November 2021 fails to disclose “wherein the sensing member comprises a first mass sensing assembly, a first feedback assembly, a second mass sensing assembly, and a second feedback assembly, wherein the first mass sensing assembly is configured to sense the mass change of the residual material and transmit a sensed data to the first feedback assembly, and the first feedback assembly is configured to prompt according to the sensed data, wherein the second mass sensing assembly is configured to sense a mass change of the second panel and transmit a sensed data to the second feedback assembly, and the second feedback assembly is configured to determine the mass change of the residual material according to the sensed data and prompt according to the mass change of the residual material” as required by present claims 1 and 12. However, no determination of allowability can be made in view of the numerous issues raised above under 35 USC 112(a) and 35 USC 112(b). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724